Citation Nr: 0717910	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material has been received to reopen the 
claim of service connection for chondromalacia patella of the 
right knee.  

2.  Whether new and material has been received to reopen the 
claim of service connection for chondromalacia patella of the 
left knee.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
December 1970.  

This  matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that 
denied the veteran' petition to reopen the claims of service 
connection for chondromalacia patellae of the right and left 
knees.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran's previous claims for service connection for 
bilateral knee disorders were denied by the Board in June 
1972.  

3.  A previous petition to reopen the claims of bilateral 
knee disorders was denied in an unappealed rating decision in 
April 1980.  

4.  The evidence received since the April 1980 rating 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, does not relate to 
unestablished facts necessary to substantiate a claim for 
service connection for bilateral knee disorders, and does not 
raise a reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying the veteran's 
petition to reopen his claim of service connection for 
bilateral knee disorders is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  As evidence received since April 1980 is not new and 
material, the criteria to reopen the claims of service 
connection for chondromalacia patella of the right and left 
knees are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In March 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him of the evidence 
required to support a claim for service connection for a 
disability, as well as the criteria to reopen a previously-
denied claim with new and material evidence.  

The letter also advised the veteran that the previous denial 
was based on a finding that the disability had preexisted 
service and was not aggravated by service, so any new 
evidence should address that issue.  

The veteran was afforded ample opportunity to respond prior 
to the issuance of the rating decision in June 2005.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal under the criteria of Kent, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency (including military records, VA treatment records, and 
Social Security Administration records) and that VA would 
make reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The March 2005 letter also specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal. 

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence before the file was forwarded to the Board 
for appellate review in June 2006.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The file does not show that the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  

However, as the Board finds that the criteria to reopen the 
claims of service connection are not met, the merits of those 
claims are not met and there is no possibility of prejudice 
under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical record (SMR) and complete 
Social Security Administration (SSA) disability file is of 
record.  The file also contains medical records from those VA 
and non-VA medical providers that the veteran identified as 
having relevant records.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has not been afforded a VA medical examination in 
regard to the issues on appeal.  The Board notes in this 
regard that when the issue on appeal is new and material 
evidence, VCAA duty-to-assist is not triggered unless and 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.  
Accordingly, remand for VA examination at this point is not 
warranted.  

Finally, the veteran has been afforded a hearing before the 
Board at which he   presented oral testimony in support of 
his claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The veteran originally claimed service connection for 
bilateral knee disorders in August 1971.  
The RO denied service connection by a rating decision in 
November 1971, based on the RO's finding that the veteran's 
knee disorders preexisted military service and were not 
permanently aggravated by military service.  The veteran 
thereupon appealed to the Board.  

The Board issued a final decision in June 1972 that found 
that the veteran's knee disorders were not identified in the 
service induction examination but were shown to have existed 
prior to service by service and private medical records, that 
the in-service injuries to the knees during service was acute 
and transitory and resulted in no superimposed chronic 
residual disabilities, and that there was no increase in the 
severity of the preexisting bilateral knee disorder during 
military service.  

Based on these findings, the Board's decision in June 1972 
made the following conclusions of law: (1) the conditions 
identified as bilateral chondromalacia and degenerative 
meniscus clearly and unmistakably existed prior to service, 
and the presumption of soundness at induction was rebutted; 
and (2) the pre-service bilateral knee disability was not 
aggravated by active service.  

The veteran filed a petition to reopen his claim of service 
connection for bilateral knee disorders in April 1980.  An RO 
rating decision in April 1980 denied the petition to reopen, 
based on the RO's finding that new and material evidence had 
not been received to reopen the claim.  The appellant was 
notified of the RO's decision but he did not appeal.  

As the veteran did not appeal the Board's decision in June 
1972 or the RO's rating decision in April 1980, those 
decisions are final as to the evidence then of record, and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
February 2005.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the April 1980 rating 
decision consisted of the following: the service medical 
records (SMR); private inpatient treatment records 
documenting surgery in July 1971; VA medical examination in 
September 1971; letter dated in March 1972 from Shelby 
Surgical Associates P.A.; and, the veteran's assertions in 
the claim (August 1971), the NOD (January 1972), and the 
Substantive Appeal (March 1972).  

The medical evidence received since the April 1980 rating 
decision consists of treatment records from Ortho Carolina 
dated June 2003 to July 2005, and the SSA disability file 
with extensive medical treatment records from multiple 
medical providers dating from 2003 to 2005.  

The lay evidence added to the file since April 1980 includes 
the veteran's assertions in the claim (February 2005), the 
NOD (June 2005), and the substantive appeal (September 2005), 
and his testimony before the Board in September 2006.  

The Board finds that the items above are "new" evidence 
because they were not before the adjudicator in April 1980.  

However, the new items of evidence are not material because 
nothing therein relates to an unestablished fact necessary to 
substantiate the claim or raises a reasonable possibility of 
substantiating the claim.  

Specifically, the new evidence does not contain competent 
evidence showing that the veteran's preexisting bilateral 
knee disorders were permanently aggravated by his brief 
period of military service.  

The bulk of the new evidence relates to the progress of the 
veteran's bilateral knee disorders after his discharge from 
service and more specifically to the progress of the disorder 
since 2003.  

While this is competent evidence in regard to the diagnosis, 
progress, and symptoms of his disorders, nothing therein is 
relevant to the threshold question of aggravation during 
military service.

The Board notes that one item of evidence that pertains to 
the issue in question is the veteran's testimony before the 
Board that he injured his knee during service by falling down 
stairs.  In his previous claim, he had stated that he injured 
his knee negotiating an obstacle course.  Accordingly, his 
testimony could be construed as a new theory of injury.  

However, the Board's decision in June 1972 recognized that 
the veteran had injured the knees during service, but found 
such injury to be acute and transitory.  

While the nature and severity of the in-service injury could 
be relevant to the issue under contention, the manner of the 
injury (falling down stairs versus tripping in the obstacle 
course) does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a bilateral knee disorder has not been 
received, and the rating decision of April 1980 remains 
final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  



ORDER

As new and material evidence to reopen the claim of service 
connection for chondromalacia patella of the right knee has 
not been received, the appeal to this extent is denied.   

As new and material evidence to reopen the claim of service 
connection for chondromalacia patella of the left knee has 
not been received, the appeal to this extent is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


